EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney David D. Harrell (71,855) on 03 March, 2022.
In claims: Please amend claims 1, 3-8, 11-13 and 16-20 and cancel claim 22 and add claim 23 as follows:
















Claim 1: (Currently Amended) A method executed on a computing device to utilize interactivity signals to generate relationships and promote content, the method comprising:
retrieving, by an analysis application, interactivity signals from one or more interactivity applications, wherein the interactivity signals include an interaction pattern representing relationships between a first user, a plurality of users associated with the first user plurality of users 
in response to retrieving the interactivity signals, constructing a relationship graph based on the interactivity signals, wherein the relationship graph graphically charts the relationships between the first user, the plurality of users 
computing, using the relationship graph, a first set of scores between the first user and the plurality of users plurality of users 
computing, using the relationship graph, a second set of scores between the plurality of users plurality of users 
ranking the content items based on the first set of scores and the second set of scores, 
wherein the ranking comprises increasing a rank of a content item in the one or more the content items based on a score, from the second set of scores, between a second user in the plurality of users and the content item, wherein the second user has interacted with the content item and a score, from the first set of scores, between the first user and the second user is higher than a score, from the first set of scores, between the first user and a third user in the plurality of users;
based on the ranking, promoting at least one of the ranked content items to the first user; and 
adjusting a weight of one or more of the interactivity signals to improve ranking of the relationship graph and ranking of the one or more content items. 

Claim 3: (Currently Amended) The method of claim 1, further comprising: ranking the one or more content items further based on the relationship graph. 

Claim 4: (Currently Amended) The method of claim 3, further comprising:
sorting the one or more content items based on a relevancy of the one or more content items to the first user and the plurality of users 

Claim 5: (Currently Amended) The method of claim 3, further comprising: sorting the content items based on a frequency of access by [[a]] the first user and a frequency of access by the plurality of users 

Claim 6: (Currently Amended) The method of claim 1, further comprising: providing interest information that includes a summary of interactions between the plurality of users 

Claim 7: (Currently Amended) The method of claim 1, further comprising: presenting the relationship graph and the one or more content items in a graph index. 

Claim 8: (Currently Amended) The method of claim 1, further comprising: ranking documents as the one or more content items based on the first set of scores and the second set of scores. 

Claim 11: (Currently Amended) The method of claim 1, further comprising: ranking the relationships between the first user and each user of the plurality of users 

Claim 12: (Currently Amended) A computing device to utilize interactivity signals to generate relationships and promote content, the computing device comprising: 
a memory; 
a processor coupled to the memory, the processor executing an analysis application in conjunction with instructions stored in the memory, wherein the analysis application is configured to: retrieve interactivity signals from one or more interactivity applications, wherein the interactivity signals include an interaction pattern representing relationships between a first user,
a plurality of users associated with the first user plurality of users 
 in response to retrieving the interactivity signals, construct a relationship graph based on the interactivity signals, wherein the relationship graph graphically charts the relationships between the first user, the plurality of users 
computing, using the relationship graph, a first set of scores between the first user and the plurality of users plurality of users 
 computing, using the relationship graph, a second set of scores between the plurality of users plurality of users 
rank the content items based on the first set of scores and the second set of scores, 
wherein the ranking comprises increasing a rank of a content item in the one or more the content items based on a score, from the second set of scores, between a second user in the plurality of users and the content item, wherein the second user has interacted with the content item and a score, from the first set of scores, between the first user and the second user is higher than a score, from the first set of scores, between the first user and a third user in the plurality of users;
based on the ranking, promote at least one of the ranked content items; and
adjust a weight of one or more of the interactivity signals to improve ranking of the relationship graph and ranking of the one or more content items. 

Claim 13: (Currently Amended) The computing device of claim 12, wherein the analysis application is further configured to: analyze interactions between the first user and the plurality of users 

Claim 16: (Currently Amended) The computing device of claim 12, wherein the analysis application is further configured to: determine a recentness of a view of the content items within a predetermined period by the first user or the plurality of users 

 Claim 17: (Currently Amended) The computing device of claim 16, wherein the analysis application is further configured to: assign the predetermined period as a time period to consider the content items as relevant to the first user or the plurality of users 

Claim 18: (Currently Amended) A computer-readable memory device with instructions stored thereon to utilize interactivity signals to generate relationships and promote content, the instructions comprising: 
retrieving, by an analysis application, interactivity signals from one or more interactivity applications, wherein the interactivity signals include an interaction pattern representing relationships between a first user,
a plurality of users associated with the first user plurality of users 
in response to retrieving the interactivity signals, constructing a relationship graph based on the interactivity signals, wherein the relationship graph graphically charts the relationships between the first user, the plurality of users 
computing, using the relationship graph, a first set of scores between the first user and the plurality of users plurality of users 
computing, using the relationship graph, a second set of scores between the plurality of users plurality of users 
ranking the content items based on the first set of scores and the second set of scores,  wherein the ranking comprises increasing a rank of a content item in the one or more the content items based on a score, from the second set of scores, between a second user in the plurality of users and the content item, wherein the second user has interacted with the content item and a score, from the first set of scores, between the first user and the second user is higher than a score, from the first set of scores, between the first user and a third user in the plurality of users;
based on the ranking, promoting at least one of the ranked content items, the promoting including presenting the at least one of the ranked content items via a user interface; and 
adjusting a weight of one or more of the interactivity signals to improve ranking of the relationship graph and ranking of the one or more content items.

 Claim 19: (Currently Amended) The computer-readable memory device of claim 18, wherein the one or more content items are documents, and wherein the instructions further comprise computing, using the relationship graph, person-document scores between the plurality of users 

Claim 20: (Currently Amended) The computer-readable memory device of claim 18, wherein the instructions further comprise: ranking the relationships between the first user and each user of the plurality of users 

Claim 22: (Canceled) 

Claim 23: (New) The computer-readable memory device of claim 18, wherein the instructions further comprise: 
presenting the relationship graph and the one or more content items in a graph index.


















Allowable Subject Matter
Claims 1-8, 11-21, 23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior arts of the record teaches wherein:
in response to retrieving the interactivity signals, constructing a relationship graph based on the interactivity signals, wherein the relationship graph graphically charts the relationships between the first user, the plurality of users and the one or more content items; 
computing, using the relationship graph, a first set of scores between the first user and the plurality of users wherein the first set of scores are computed based, at least in part, on a number of interactions between the first user and the plurality of users;
computing, using the relationship graph, a second set of scores between the plurality of users  and the one or more content items, wherein the second set of scores are computed based, at least in part, on a number of interactions and a recentness of the interactions between the plurality of users and the one or more content items; 
ranking the content items based on the first set of scores and the second set of scores, 
wherein the ranking comprises increasing a rank of a content item in the one or more the content items based on a score, from the second set of scores, between a second user in the plurality of users and the content item, wherein the second user has interacted with the content item and a score, from the first set of scores, between the first user and the second user is higher than a score, from the first set of scores, between the first user and a third user in the plurality of users;
based on the ranking, promoting at least one of the ranked content items, the promoting including presenting the at least one of the ranked content items via a user interface; and 
adjusting a weight of one or more of the interactivity signals to improve ranking of the relationship graph and ranking of the one or more content items (in claims 1, 12, 18).

















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/          Primary Examiner, Art Unit 2169